COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



GRAKOE SYSTEMS, INC./GENE
GRAY HOMELESS USA,


                            Appellant,

v.


JOHN H. TRIEN and RAFAEL VILLA,

                            Appellees.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-08-00052-CV

Appeal from the

448th Judicial District Court

of El Paso County, Texas 

(TC# 2006-2814) 


MEMORANDUM  OPINION

	This appeal is before the Court for determination whether it should be dismissed for lack
of jurisdiction.  Appellant, Mr. Gene Gray, filed a notice of appeal on January 25, 2008.  On
March 25, 2008, the District Clerk of El Paso County notified this Court that there was no final
judgment or appealable order on file in this case.  By letter dated March 25, 2008, the clerk of
this Court notified Mr. Gray of the Court's intent to dismiss the case for lack of jurisdiction
unless a party, within ten days of the date of the notice, could show grounds for continuing the
appeal.  We have not received a response.
	Appellate courts generally have jurisdiction over final judgments, and such interlocutory
orders as the Legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon 
1997) and § 51.014 (Vernon Supp. 2007); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no pet.).  Given the absence of a final judgment or other appealable order, we dismiss this
case for lack of jurisdiction.


May 15, 2008
						DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.